Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
                                                      )
                         Plaintiff,                   )               CIVIL ACTION NO.
v.                                                    )
                                                      )               2:18-cv-00837-WICW
SYS-CON,LLC                                           )
                                                      )
                 Derendant.                           )


                                       CONSENT DECREE


         PlaintiffEqual Employment Opportunity Commission('EEOC"or "Commission")filed a

lawsuit against Sys-Con,LLC("Sys-Coe or"Defendanr)pursuant to Title VII ofthe Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title WI"), and Title 1 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981a, to correct unlawful employment practices on the basis of sex

(feMale)and to provide appropriate relief to Josefa Perez and Sybelle Colon, who were adversely

affected by such practices. Defendant denies that it in any way violatcd Title VII or the Civil Rights

Act of 1991.

                                                RECITALS

     I. In thc interest of resolving this matter, and avoiding thc expense of further litigation, the

         Commission and Defendant("Parties")havc agreed that this action shall be finally resolved

         by entry of this Consent Decree. The Parties agree that ihe terms of this Consent Decree

         are adequate, fair and reasonable.

     2. The Parties do not objcct to the jurisdiction of this Court over the Parties and thc subject

         matter ofthis lawsuit, and agree to the power ofthis Court to approve this Consent Decree
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 2 of 16




        and enforce it as to the Parties.

   3.   The Parties agree to entry of this Consent Decree without Ilial or further adjudication of

        the claims made by the Commission in this lawsuit,and waive their rights to a hearing, the

        cntry offindings of fact and conclusions of law,and to ajury trial.

   4. The Parties agrec that this Consent Decree is final and binding upon. Sys-Con, and its

        agents, officers, all employees. scrvants, successors and assigns.

   5. The Parties agree that, prior to the fufi or partial sale or transfer of Sys-Con ownership

        rights or interests, Sys-Con shall provide written notice of this Consent Dccree and its

        contents to any potential purcbaser or transferee. The Parties also agree that Sys-Con shall

        send the Commission a copy of the written notice at the sarne time it sends the written

        notice to the purchaser or transferee.

   6. The Parties agree that when this Consent Decree requires Sys-Con to send documents,

        reports, information, and itcms to the Commission or the Regional Attorney of the

        Birmingham District Office, the documents, reports, information, and itcms shall be sent

        to the attention of Marsha Rucker, Regional Attorney, Equal Employment Opportunity

        Conunission, 13irminghain District Office, l 130 22" Street South, Suite 2000,

        Birmingham, Alabama 35205.

        THEREFORE,it is the finding ofthis Court, made on the pleadings and on the rccord as a

whole and upon agreement ofthe parties. that:(i)this Court hasjurisdiction over the parties to and

thc subject matter ofthis action,(ii) this Consent Decree is intended to and does resolve all matters

in controversy in this lawsuit among the parties, and (iii) the terms of this Consent Decree

constitute a fair and equitable settlement of all issues in this lawsuit. This Consent Decree, being

entered with the consent of the parties for purposes of settlement, shall not constitute an


                                            Page 2 of l6
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 3 of 16




adjudication on the merits of this lawsuit and shall not be construed as an admission by Defendant

that it violated Title VII or the Civil Rights Act of 1991.

         IT IS THEREFORE ORDERED,ADJUDGED,AND DECREED as follows:

 1.      This Consent Decree is cntered into by the Commission and Sys-Con.

2.       This Consent Decree shall bc final and binding bctween the Commission and Sys-Con.

3.       This Consent Decree shall resolve all claims which were raised by the EEOC in its

Complaint in Civil Action No. 2:18-cv-00837-WKW.

4.       This Consent Decree shall be tiled in the United Stutes District Court for the Middlc

District of Alabama, Northern Dlvision, mid shall be in effect, and continue to be in effect, for a

period of three(3)years from the date ofentry of this Consent Decree by the Court.

5.       Any modification of this Consent Decree by any party shull be made by motion to the

Court.

6.       The Courtshalt retain jurisdiction over this cuse to enforce the terms ofthe Consent Decree.

7.       Defendant Sys-Con shall not discriminate against employees on the basis of sex, nor

retaliate against any employee who reports or otherwise opposcs conduct reasonably believed to

violate Title V1I.

8.       Nothing in this Conscnt Decree, either by inclusion or exclusion, shall be construed to

affect, or otherwise Unlit, the obligations ofSys-Con under Title VII.

9.       Nothing in this Consent Decrcc, cither by inclusion or exclusion, shall be construed to

affect, or otherwise limit, the EEOC's authority to process er litigate any currcnt or future charge

ofdiscrhnination tiled with the EEOC or against Sys-Con.




                                             Pup 3of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 4 of 16




10.      Sys-Con,including its officers, agents,employees,successors,and assigns,and al l ofthose

in active concert or participation with them, is permanently enjoined for the duration or this

Conscnt Decree from the following:

      A. Discriminating agninst an applicant or employee on the basis ofsex in terms and conditions

         of employment, and/or creating, facilitating or permitting the existence of a hostile work

         environment on the basis ofsex.

      B. Retaliating against an employee who rcports scx discrimination or harassment.

      C. Retaliating against any person because such person has opposed any practice made

         unlawful under Title VII, filcd a Charge of Discrimination undcr Tide VII, testified or

         participated in any manner in any investigation, procceding, or hearing under Title VII. or

         asserted uny rights undcr this Detree.

                                      MONETARY RELIEF

11.      Within thirty(30)calendar days ofthe entry ofthe Consent Decree,Sys-Con agrees to pay

monetary relief in the amount of FORTY THOUSAND DOLLARS($40,000)to Josefa Perez and.

THIRTY THOUSAND DOLLARS ($30,000) to Sybellc Colon. The.se amounts shnll be paid in

ftill settlement of the claims against Defendant, which were thc basis of the EEOC Charges filed

by the Josefa Perez(No. 420-2016-03492, including all alleged ainendments thereto) and Sybelle

Colon (No. 420-2016-03493, including an alleged amendments thereto), and the EEOC's

Complaint.

12.     Defendant shall make these payments descrihed in paragraph 11 by hand delivery, U.S.

Mail, or delivering by UPS or Federal Express or similar service such checks payable to each

Charging Party (Ms. Colon and Ms. Pcrez) at the following address: Marsha Rucker, Equul




                                            Nip 4 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 5 of 16




Employment Opportunity Commission, Birmingham District Office, 1130 22nd Street Soulh,

&lite 2000, Birmingham, Alabuma 35205.

13.   Thc monies paid in settlement or this case tire for alleged emotional distress sustained by

each Charging Party as a result of the conduct asserted in the CoMplaint. Defendant will issue

each Chnrging Party an IRS Form 1099. Charging Parties are solely responsible for any tax

consequences regarding these payment amounts.

14.    Any portion of the monetary relief not paid within thirty(30)business days of the later of

the entry of the dccree shall be subjtxt to n penahy of 1% per day on the unpaid balance or 550

per day, whichever is grenter. Defendunt shall notify the EEOC via Marsha Rucker        ir either
Charging Party fails to cash her check within ninety (90) days af delivery to the EEOC.

Thereafter, the EEOC will have forty-tive(45)days in which to determine why the check has not

been cushed and notify Defendant ifa clteck nceds to be reissued. Defcndunt shall reissue a check

if needed without penalty and deliver it to the EEOC in the manner described in paragraph 11

above. If the EEOC requests reisstaince of a check, Defendant may stop payment of the initial

check at the tiMe of the EEOC's request for reissuunce. Ifeither Charging Purty fails to cash the

reissued check within ninety(90)days of delivery to the EEOC,Defendant may stop payment on

the reissued check. Defendant's monetary relief obligations are satisfied ninety-one (91) days

after delivery of the initial checks to the EEOC unless the EEOC rcquests reissuance of a eheck,

or ninety-one days after dclivcry ofthe reissued eheck(s) to the EEOC.

                             GENERAL INJUNCTIVE RELIEF

15.    Within sixty(60)days dfthe approval and signing ofthe Consent Decree by the Court tmd

its entry onto the case docket in this lawsuit, Defendant shall review its policies against.




                                           Page 5 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 6 of 16




discrimination and rctaliatiOn and revise them, if ncccssary, so that such policies includc, at u

minimum, the following:,

       (a)     A statement expressing Defendniit's.stroog and clear.comMittnent to a workplace

       that templies with Title Vil, and is free of unlawtlil discrithination, haratsment and

       retaliation;

       (b)     A statement cncouraging employees who believe they have bcen discriminated or

       retaliated against, or who believe they have witnessed discrimination or retaliation, to

       report it;

       (c)     A requirement that persons who complain abotit discrimination or retaliation shall

       not be retalipted against, and that Defendant will take disciplinary add corrective action

       against any employee, supervisor, manager or offieet who cngages in retaliation or, it a

       supervisor, manager or officer, condoncs discrimination or retaliation, or failg to'40dms

       either in conformity with the law und these policies and procedures;

      (d)      A requirement that the identity of cmployecs who complain about, report or arc

       witnesses to discrimination or retaliation, or witnesses in investigations of discrimination

       or retaliation, shall be protected;

      (e)      A statement that provides un assurance of non,tetaliation for persons who belicve

       they have becn subjected to discrimination, harassment or r- etaliation, and for persons who

       otherwise oppose activity unlawful under Title VII,or reasonably believed to be unlawful,

       or who participate in any form or fashion, ineluding providing statements, assistanee or

       information related to the complaint,allegations or report ofdiscrimination, harassment or

       retaliation;

     (I)     Clcar dcfinitions ofsex harassment and retaliation, with examples whereappropriate;


                                             Pup6of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 7 of 16




    (g)       Convenient, confidentiul and reliabic mechanisms for reporting incidents of

      harassment and relaliation;

    (h)        Designation of nt least two employees as investigative officers to receive and

     investigate reports of harassment, discrimination or retaliation;


    (i)        A requirement that each investigative officer receive at least one day of training

     on identifying and investigating harassment und retaliation;


    (j)        A statemcnt that employees may raise concerns or complaints without retaliation

     about matters, whether alleged, perceived or actual, prohibited by Title VII and the policies

     and procedures generated by thls Consent Decree;

    (k)        A statement that reports of harassment and retaliation cun be made to any

     supervisory or managerial employee and to any member of Defendant's human resources

     staff;

    (I)        A statement that rcports of harassment and retuliation muy be made orally or in

     writing and can bc made anonymously;


    (m)        Broad dissemination ofthe telephone numbers,mailing and email address of human

     resources staff and managers to whom reports of harassment and retaliation may be madc;


    (n)        A statement that Defendant will make translators available for any non-English

    spcaking employee who sceks to rcport harassinent and retaliution;


    (o)        A rcquirement thut any supervisory, managerial,or hurnan resources employce who

    observes or otherwise obtains information regarding harassment and retaliution report such

    informntion immediately to the head of Defendant's human resources office;

                                           Page 7 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 8 of 16




    (p)      A statement that requires Defendant, its officers, directors, managcrs,supervisors,

    recruitcrs, and human resource personnel be trained on the requirements of Title VI1 and

    i he policies and procedures generated by this Consent Decree;


    (q)      A statement that describes in detail the consequences, up to and including

    termination, that shall bc imposed upon violators of Title VII and the policies und

     procedures generated by this Consent Decree;


    (r)      A statcment that provides assurances that Defcndant shall investigate all allegations

    of discrimination or retaliation promptly, fairly, reasonably, effectively, expeditiously and

    as confidentially as possible under the circumstances by appropriate investigators and that

    appropriate corrective action and appropriate fellow-up shall be taken by Defendant to make

    victims whole and to eradicate the discrimination or retaliation;

    (s)      A statement that requires Defcndant to thoroughly review thcse policies and

    procedures with all employees us part oftheir employee orientations and scheduled trainings

    at all ofits &aides and locutions;


    (t)      A statement that requires and provides a system for ensuring the dissemination of

    Defendant's Title VII discrimination policies, this Consent Decree, and the policies and

    procedures generated by this Conscnt Decree,to all Defendant's employees;

     (n)     a requirement that each discrimination and retaliation investigation be kept

     contidential, to the degree it can be done;

     (v)     nothing herein shall expire Defendant to reference this Consent Decree in these

     policics and procedures.



                                         Page 8of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 9 of 16




 16.    A copy of the policics and procedures provided for in this section shall be posted in both

English und Spanish in prominent lacations frequented by employees, and be distributed to all

employees within sixty (60) days of thc date this Consent Decree is approved nnd signcd by the

Courl,and chtettd in the case docket in this lawsuit. A copy ofthesepolicies and procedures shall

be provided in English and Spanish tO each new employce within five(5)days of his or her hire

with Defendant.

 1'1.   Defendant shal l mail a copy ofall policies and procedures created pursuant to this COfisent

Decree to the EEOC Birmingham District Office, Regional Attorney 1 l30 2211d Street South,Suite

2000, Birmingham, Alabama 35205, within ten(10)days oftheir issuancc.



               AN NitlA L TRAINING FOR MANAGERS AND EMPLOYEES

 18.    During the term of the. Consent Decree, Defendant shall, once per year, provide one-hour

        live training at each of its locutions on employment discrimination and retaliation to all

        non-supervisory employees in English and Spanish. The initial annual training will be

        schedukd and conducted within ninety (90) days of the entry of this Consent Decree

        Defendunt shall submit to the EEOC an agenda for the EEO training program for all non-

        supervisory employees.

19.     The annual non-supervisory employee training shall include the following topics:

           a. An explanation of Title VII and the Defendant's policies regarding discrimination,

               harassment and retaliation;

           b. All aspects of Title VU including, but not limited to, discrimination based oil sex,

               the legal requirements of Title VII including examples of sex discrimination and

               harassment, and the retnliution provisions Wilde VII;

                                             Page 9'31'16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 10 of 16




           c. The importance of maintaining an environment free from discriminacion,

               harassment and retaliation;

            d. The protections against retaliation for rcporting, opposing or participating in

               activity related to the opposition of discrimination or retaliation;

           e. The types of disciplinary actions that shall be taken against any employee who

               engages in discrimination or retaliation;

            E Practical examples aimcd at tbe prevention of discrimination and retaliation; and

           g. Avenues available to employees of Sys-Con to submit internal complaints af

               discrimination and/or retaliation in either English or Spanish.

20.     During the term ofthis Consent Decree,all supervisory and management-level employees,

and all Managers who supervisc supervisors,shall attend a two(2)hour live training once per.
                                                                                          year.

The initial annunl training will be scheduled and conducted within ninety(90)days ofthe entry of

this Consent Decree. With regards to management and supervisor employees, the truining shall

instruct such individuals on best practices for prevention of a scxually hostile work environment,

responding to discriminatlon and retaliation complaints, and will describe how effective

investigation ofsuch complaints are conducted and documented. Thc training shall also address

the Companrs policies pertaining to confidentiality and anti-retaliation relative to employees who

report or participate in an investigation or oppose discrimination and retaliation, and how to treat

employees who report, witness, oppose or otherwise participate in an investigation or opposition

of harassment and retaliation. The training shall also explain that the evaluation of directors,

supervisors and managers shall consider, among other things, enforcement of Defendant's anti-

harassment policies.


                                             Page 10 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 11 of 16




 21.     Ail truining shall conclude with a minimum of ten(l0)mimites for questions und answers.

 22.    The training and education for employees muy bc videotaped for review by non-

 supervisory employees, supervisory and management-level employees, and all Managers who

 supervise supervisors and Managers, who arc employed at the time ef the training but absent from

 work at that time.

 23.    This training, either live or by videotape.shall bc provided to all new or rehired employees

 within three(3) months of thcir initial cmployment or rehire in English or Spanish as nppropriate

 for the employee's language.

 24.    Sys-Con shall generute a registry containing signatures of all persons attending the

 trainings described above. All non-supervisory employees. management und supervisory

 personncl attending the trainings shall be instructed to sign the registry whcn they attend the entire

 training session. Sys-Con shall retain the registry for the duration of the Consent Decree.

 25.    The training shall be delivered In accord with training materials provided to the EEOC at

 least one week prior to the training. All other training materials(pamphlets, brochures, agendas,

 videos), and the signed registry. shall be delivered to the EEOC Birmingham District Office, to

 the attention of the Regional Attomey at the address set out above, within two weeks of the

conclusion or the lust training session. Acceptance or review ofthese materials by the Comrnission

shall not constitute upproval of the said matcrials. but muy be retained for compliance purposes.

26.     The training shall be presented by trainers or educators with knowledge and expertise in

the mquirements of Title V11, and the prevention of discriminntion and retuliatlon, and may bc

 presented by Sys-Con's Human Resourccs professionals with such knowledge and expertise.

27.     Sys-Con may udd to this training depending on its nceds.


                                             Pop 1 1 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 12 of 16




 28.     Within one hundred and twenty(120) days of the entry of this Consent Decree, Sys-Con

 shall provide the Birmingham District Office of the Equal Employment Opportunity Commission

 with proof of thc action taken to inform and train ifs personnel as outlined herein, including the

 registry ofattendees. The report(s)shall be mailed to Marsha Rucker, Regional Attorney, EEOC

 Binningham District Office, 1130 22nd Street, South,Suite 2000 Birminghath, AL 35205.

                                         OTHER RELIEF

 29.    In the cvent Defendant receives any request fOr information, whoher verbal or written,

 from potentinl eMployers, prospective employers or third parties seeking relerencesor information

 ubout Josef's Percz or Sybelle Colon, Defendant shall Worm such potential ernployer(s),

 prospective employer(s) or third parties that its policy and practice is only to provide the dates of

 an individual's employment and the position held by am; inclividua Notwithstanding the

 foregoing, nothing in this Consent Decree should be construed us prohibiting Sys-Con from

 responding to or otherwise complying with a lawfin court order issued alter Sys-Con's

 ComtrfUnication to the sobpoenaing party thut the information or doettmeas sought pursuant to the

 subpoena are, or may be, subject to thiS Consent Decree.

                                     POSTING OF NOTICE

 30.    Sys-Con shall post and causc to remain posted the posters required to be displayed in the

 workpluce by Commission regulations.

 31.    Within thirty(30)calendar days Wier entry ofthis Decree,Sys-Con shall sign and post 8A-

 inch-by-1 l -inch sized copies of the notice attached ns Exhibit A to this Consent Decree on all

 bulletin boards usually used by Defendant at its facilities for announcements, and for notices of

 ernployment policy or practice changes to employees, during the term of this Consent Decree,

 including intranet pages and electronic bulletin boards.

                                            Page 12 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 13 of 16




                                    RECORDS RETENTION

 32.    The Defendant shall maintain the following records during the period of this Consent

 Decree;

               (I)     Title VII policies and procedures;

               (2)      Discrimination and retaliation complalnts made by employees;

               (3)      All documents generated in connection with nny complaint investigation, or
                        resolution of complaints involving allegations of violations of rale VII,
                        including discrimination, reasonable accommodation and retaliation;

               (4)     All materials uscd in training provided pursuant to the terms ofthis Consent
                       Decree; and

               (5)      Attcndance lists for such training.


                                   SUCCESSOR NOTIFICATION
 33.    Defendant shall provide notice nnd a copy of this Decree to any successors or any other

 corporation or other entity thut acquires Defendant and any other corporation or other entity into

 which Defendant may merge. The successors or acquiring entities shall be fully liable for

 complying with the terms of the Decree.

                                    DISPUTE RESOLUTION
 34.    In the event that the Commission believes during the tcrm ofthis Consent Decrec that Sys-

 Con hus failed to comply with nny provision(s)ofthe Consent Decree,the Commission shall notify

 Sys-Con or its counsol ofthe alleged non-compliance and shall afford Sys-Con thirty(30)calendar

 days thereafter to remcdy the non-compliance or to satisfy the Commission the alleged non-

 compliance is not well foundixt. If Sys-Con has not remedied the alleged non-compliance or

 satisfied the Commission that it has complied within thirty (30) calendar days, the Commission

 may apply to the Court for appropriate relief.

                                      ATTORNEYS'FEES


                                            Page 113 or 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 14 of 16




 35.    The parties shall bear their own attorneys' fees nnd costs incurred in this action up to the

 date ofthe entry ofthis Consent Decree.

                                     FORCE AND EFFECT

 36.    The duration of this Consent Decree shall be three(3)years front its entry. For ull purposes

 in this Conscnt Decree, the date of entry is the date the Court enters it into the recOrd with the

 Judge's signature.

 '37.   The Court shall retain jurisdiction for the duratiOn ofthe Consent Decree,during which the

 Commitsion may petition this Court for compliance with this Consent Decree, Should the Court

 determine that Defendant has not complied with this Consent Decree,appropriate relief. including

 extcnsion of the Conscnt Decree for such period as may be necessury to remedy its non-

 compliance, may be ordered.

        Absent extension, this Consent Decree shall expirc by its own terms at the end of three(3)

 years from the date ofentry ofthis Consent Decree withou.t further action by the Parties.

 39.    The Parties agree to the entry ofthis Consent Decree subject to final a- pproval by the Com.




 SO ORDERED,ADJUDGED,and DECREED this                  73
                                                        7            day of
                                                                          ) 1
                                                                            1 04,04441:'




                                              UNITED STA .S DISTRICT JUDGE

 APPROVED AND CONSENTED TO IIY:

   Aut,               le;
                        s —                           &inn a k:14,1                0451'4146(.6o
 AUTHORIZED REPRESENTATIVE                          (PRINTED NAME)
 FOR DEFENDANT

                                           Page 14 of 16
Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 15 of 16




 SYS-CON, LLC


       ak                                             vdinarittA
 ATTORNE FOR DEFENDANT                          (PRINTED.NAME)
 SYS-CON, C

 WHITNEY R. BROWN
 Lehr Middlebrooks Vreeland & Thompson,P.C.
 2021 Third Avenue North
 Birmingham, Alabama 35203



 ATTORNEYS FOR PLAINTIFF EEOC
 MARSHA RUCKER
 Regional Attorney

 GERALD MILLER
 Supervisory Trial Attorney

 GINA PEARSON
 Trial Attorney

 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION
 Birmingham District Office
 1130 22nd Street South, Suitc 2000
 Birmingham,AL 35205-2886
 Telephone:(205)212-2046




                                      Page 1S of 16
   Case 2:18-cv-00837-WKW-GMB Document 30 Filed 03/07/19 Page 16 of 16




               EXHIBIT A -NOTICE TO ALL EMPLOYEES OF SYS-CON,LLC

         Title VII of the Civil Rights Act of 1964, as amended, prohibits discrimination against employees on the

basis of race, color, religion, national origin, or sex. The law also makes it illegal to retaliate against a person because

the person complained about discrimination, filed a charge of discrimination, or participated in an employfnent

discrimination investigation or lawsuit. Title VII also prohibits discrimination or harassment of applicants and

employees because of their sex, including pregnancy, in all employment practices, including hiring, firing,

advancement, compensation, training, and other terms, conditions, and privileges of employment.

         It is illegal to harass an employee because of race, color, religion, sex (including gender identity, sexual

orientation, and pregnancy), national origin, age (40 or older), disability or genetic information. It is also illegal to

harass someone because they have complained about discrimination, filed a charge of discrimination, or participated

in an employment discrimination investigation or lawsuit.

         Harassment can take the forrn of slurs, graffiti, offensive or derogatory comments,or other verbal or physical

conduct. Sexual harassment (including unwelcome sexual advances, requests for sexual favors, and other conduct of

a sexual nature) is also unlawful. The harasser can be the victim's supervisor,a supervisor in another area, a co-worker,

or someone who is not an employee of the employer, such as a client or custorner.

         If you believe you have been discriminated against, subjected to retaliation, or have been a witness to

discrirnination or retaliation, you may contact the EEOC at (205) 212-2000. The EEOC charges no fees and has

employees who speak languages other than English. This Notice must remain posted for three (3) years from

         and must not be altered, defaced or covered, by any other material. Any questions about this Notice or

compliance with its terms may be directed to: Regional. Attomey, EEOC Birmingham District Office, Ridge Park

Place, Suite 2000, 1130-22nd Street South, Birmingham, Alabama 35205.




Date                                 Authorized Representative, Sys-Con, LLC.




                                                     Page 16 of 16
